Supreme Court correctly determined that this action is not *458barred by the doctrine of res judicata. The prior action was dismissed as a result of plaintiffs counsel’s failure to attend a calendar call (see 22 NYCRR 202.27 [b]). Accordingly, the dismissal was not on the merits and thus does not have res judicata effect (Espinoza v Concordia Intl. Forwarding Corp., 32 AD3d 326, 328 [2006]; Kalisch v Maple Trade Fin. Corp., 35 AD3d 291 [2006]). We have considered defendant’s remaining contentions and find them unavailing. Concur — Mazzarelli, J.R, Saxe, Acosta, DeGrasse and Manzanet-Daniels, JJ.